IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,641



                      EX PARTE BRIAN CARL VEAZIE, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 99696 IN THE 252nd DISTRICT COURT
                         FROM JEFFERSON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to seventy-five years’ imprisonment. The Ninth Court of Appeals affirmed

his conviction. Veazie v. State, No. 09-09-00418-CR (Tex. Crim. App.–Beaumont, delivered April

28, 2010, no pet.).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. We remanded this
                                                                                                       2

application to the trial court for findings of fact and conclusions of law.

        The trial court has obtained affidavits from Texas Department of Criminal Justice mail-room

officials. Based on these affidavits, the trial court has entered findings of fact and conclusions of law

that appellate counsel failed to timely notify Applicant that his conviction had been affirmed. The

trial court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.

1997). We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Ninth Court of Appeals in Cause No. 09-09-00418-

CR that affirmed his conviction in Case No. 99696 from the 252nd Judicial District Court of

Jefferson County. Applicant shall file his petition for discretionary review with this Court within

30 days of the date on which this Court’s mandate issues.



Delivered: September 21, 2011
Do not publish